—In an action to recover damages for *686personal injuries, the defendant appeals from a judgment of the Supreme Court, Dutchess County (Beisner, J.), dated May 14, 1993, which, upon a jury verdict, is in favor of the plaintiff and against him in the principal sum of $1,750,000.
Ordered that the judgment is affirmed, with costs.
The jury’s verdict did not deviate materially from what would be reasonable compensation for the injuries that the plaintiff suffered (see, Rivera v City of New York, 160 AD2d 985; O’Connor v Graziosi, 131 AD2d 553). The evidence in this case establishes that because of the defendant’s malpractice in tearing the plaintiff’s cecum, the plaintiff had to have 12 operations; she had to wear an ostomy bag and a mucous fistula bag for several months; she had a Hickman catheter inserted in her collarbone; she had a gastrostomy; she had a portion of her bowel removed; and she had a continuous infection for several months. Furthermore, as a result of the operations, the plaintiff has extensive scarring; she has no muscles in her abdomen; she has a hernia; and she must always wear a binder.
We find no error in the admission into evidence of a photograph of the plaintiff’s abdomen since it was relevant to the jury’s assessment of the plaintiff’s pain and suffering (see, Gallo v Supermarkets Gen. Corp., 112 AD2d 345).
We have examined the defendant’s remaining contentions and find them to be without merit. Mangano, P. J., Joy, Krausman and Florio, JJ., concur.